Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 1 of 16 Page ID #:266




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                           UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13

14     KIRK KARA CORP., a California
       corporation,                             Case No.   2:20-CV-01931-DMG-E
15
                   Plaintiff,
16                                              [PROPOSED] ORDER GRANTING
              v.                                STIPULATED PROTECTIVE
17                                              ORDER
       WESTERN STONE & METAL
18     CORP., doing business as SHANE
       CO., a Colorado corporation, et al.,
19
                   Defendants.
20

21

22

23

24

25

26

27

28
                                              1
                    __________ ORDER GRANTING STIPULATED PROTECTIVE ORDER
                   [PROPOSED]
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 2 of 16 Page ID #:267




 1      1.         A. PURPOSES AND LIMITATIONS
 2           As the parties have represented that discovery in this action is likely to
 3   involve production of confidential, proprietary, or private information for which
 4   special protection from public disclosure and from use for any purpose other than
 5   prosecuting this litigation may be warranted, this Court enters the following
 6   Protective Order. This Order does not confer blanket protections on all disclosures
 7   or responses to discovery. The protection it affords from public disclosure and use
 8   extends only to the limited information or items that are entitled to confidential
 9   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
10   below, this Protective Order does not entitle the parties to file confidential
11   information under seal. Rather, when the parties seek permission from the court to
12   file material under seal, the parties must comply with Civil Local Rule 79-5 and
13   with any pertinent orders of the assigned District Judge and Magistrate Judge.
14           B. GOOD CAUSE STATEMENT
15           In light of the nature of the claims and allegations in this case and the parties’
16   representations that discovery in this case will involve the production of confidential
17   records, and in order to expedite the flow of information, to facilitate the prompt
18   resolution of disputes over confidentiality of discovery materials, to adequately
19   protect information the parties are entitled to keep confidential, to ensure that the
20   parties are permitted reasonable necessary uses of such material in connection with
21   this action, to address their handling of such material at the end of the litigation, and
22   to serve the ends of justice, a protective order for such information is justified in this
23   matter. The parties shall not designate any information/documents as confidential
24   without a good faith belief that such information/documents have been maintained
25   in a confidential, non-public manner, and that there is good cause or a compelling
26   reason why it should not be part of the public record of this case.
27           2.      DEFINITIONS
28           2.1     Action: this pending federal lawsuit.
                                                2
                       __________
                      [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 3 of 16 Page ID #:268




 1          2.2    Challenging Party: a Party or Non-Party that challenges the
 2   designation of information or items under this Order.
 3          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 4   how it is generated, stored or maintained) or tangible things that qualify for
 5   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 6   the Good Cause Statement.
 7          2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
 8   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
 9   Items, the disclosure of which to another Party or Non-Party would create a
10   substantial risk of serious harm that could not be avoided by less restrictive means.
11          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
12   their support staff).
13          2.6    Designating Party: a Party or Non-Party that designates information or
14   items that it produces in disclosures or in responses to discovery as
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
16   ONLY.”
17          2.7    Disclosure or Discovery Material: all items or information, regardless
18   of the medium or manner in which it is generated, stored, or maintained (including,
19   among other things, testimony, transcripts, and tangible things), that are produced or
20   generated in disclosures or responses to discovery in this matter.
21          2.8    Expert: a person with specialized knowledge or experience in a matter
22   pertinent to the litigation who has been retained by a Party or its counsel to serve as
23   an expert witness or as a consultant in this Action.
24          2.9    House Counsel: attorneys who are employees of a party to this Action.
25   House Counsel does not include Outside Counsel of Record or any other outside
26   counsel.
27          2.10 Non-Party: any natural person, partnership, corporation, association, or
28   other legal entity not named as a Party to this action.
                                               3
                     __________ ORDER GRANTING STIPULATED PROTECTIVE ORDER
                    [PROPOSED]
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 4 of 16 Page ID #:269




 1            2.11 Outside Counsel of Record: attorneys who are not employees of a
 2   party to this Action but are retained to represent or advise a party to this Action and
 3   have appeared in this Action on behalf of that party or are affiliated with a law firm
 4   which has appeared on behalf of that party, and includes support staff.
 5            2.12 Party: any party to this Action, including all of its officers, directors,
 6   employees, consultants, retained experts, and Outside Counsel of Record (and their
 7   support staffs).
 8            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 9   Discovery Material in this Action.
10            2.14 Professional Vendors: persons or entities that provide litigation
11   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
13   and their employees and subcontractors.
14            2.15 Protected Material: any Disclosure or Discovery Material that is
15   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
16   ATTORNEYS’ EYES ONLY.”
17            2.16 Receiving Party: a Party that receives Disclosure or Discovery
18   Material from a Producing Party.
19            3.    SCOPE
20            The protections conferred by this Order cover not only Protected Material (as
21   defined above), but also (1) any information copied or extracted from Protected
22   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
23   and (3) any deposition testimony, conversations, or presentations by Parties or their
24   Counsel that might reveal Protected Material, other than during a court hearing or at
25   trial.
26            Any use of Protected Material during a court hearing or at trial shall be
27   governed by the orders of the presiding judge. This Order does not govern the use
28   of Protected Material during a court hearing or at trial.
                                                4
                       __________
                      [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 5 of 16 Page ID #:270




 1         4.     DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 4   otherwise in writing or a court order otherwise directs. Final disposition shall be
 5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 6   or without prejudice; and (2) final judgment herein after the completion and
 7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8   including the time limits for filing any motions or applications for extension of time
 9   pursuant to applicable law.
10         5.     DESIGNATING PROTECTED MATERIAL
11         5.1    Exercise of Restraint and Care in Designating Material for Protection.
12   Each Party or Non-Party that designates information or items for protection under
13   this Order must take care to limit any such designation to specific material that
14   qualifies under the appropriate standards. The Designating Party must designate for
15   protection only those parts of material, documents, items, or oral or written
16   communications that qualify so that other portions of the material, documents,
17   items, or communications for which protection is not warranted are not swept
18   unjustifiably within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber the case development process or to impose
22   unnecessary expenses and burdens on other parties) may expose the Designating
23   Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27         5.2    Manner and Timing of Designations. Except as otherwise provided in
28   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                                              5
                     __________
                    [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 6 of 16 Page ID #:271




 1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 2   under this Order must be clearly so designated before the material is disclosed or
 3   produced.
 4         Designation in conformity with this Order requires:
 5             (a) for information in documentary form (e.g., paper or electronic
 6   documents, but excluding transcripts of depositions), that the Producing Party affix
 7   at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
 8   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
 9   only a portion or portions of the material on a page qualifies for protection, the
10   Producing Party also must clearly identify the protected portion(s) (e.g., by making
11   appropriate markings in the margins).
12         A Party or Non-Party that makes original documents available for inspection
13   need not designate them for protection until after the inspecting Party has indicated
14   which documents it would like copied and produced. During the inspection and
15   before the designation, all of the material made available for inspection shall be
16   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
17   documents it wants copied and produced, the Producing Party must determine which
18   documents, or portions thereof, qualify for protection under this Order. Then,
19   before producing the specified documents, the Producing Party must affix the
20   “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
21   ONLY” legend to each page that contains Protected Material. If only a portion or
22   portions of the material on a page qualifies for protection, the Producing Party also
23   must clearly identify the protected portion(s) (e.g., by making appropriate markings
24   in the margins).
25             (b) for testimony given in depositions that the Designating Party identifies
26   on the record, before the close of the deposition as protected testimony. Portions of
27   deposition transcripts may also be designated as “CONFIDENTIAL” or “HIGHLY
28   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” within 14 days after receipt of
                                               6
                     __________ ORDER GRANTING STIPULATED PROTECTIVE ORDER
                    [PROPOSED]
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 7 of 16 Page ID #:272




 1   the transcript by Counsel for the Party or Non-Party whose “CONFIDENTIAL”
 2   Information was disclosed at the deposition by serving on all other parties to the
 3   action a letter designating by page and line number the portion or portions of the
 4   deposition transcript containing Protected Material. Until the 14-day period has
 5   expired, the full deposition testimony and transcript shall be treated in its entirety as
 6   “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”
 7               (c) for information produced in some form other than documentary and
 8   for any other tangible items, that the Producing Party affix in a prominent place on
 9   the exterior of the container or containers in which the information is stored the
10   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
11   EYES ONLY.” If only a portion or portions of the information warrants protection,
12   the Producing Party, to the extent practicable, shall identify the protected portion(s).
13         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such material.
16   Upon timely correction of a designation, the Receiving Party must make reasonable
17   efforts to assure that the material is treated in accordance with the provisions of this
18   Order.
19         6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37-1 et seq.
25         6.3      The burden of persuasion in any such challenge proceeding shall be on
26   the Designating Party. Frivolous challenges, and those made for an improper
27   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
28   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                               7
                      __________
                     [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 8 of 16 Page ID #:273




 1   Party has waived or withdrawn the confidentiality designation, all parties shall
 2   continue to afford the material in question the level of protection to which it is
 3   entitled under the Producing Party’s designation until the Court rules on the
 4   challenge.
 5         7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending, or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a
11   Receiving Party must comply with the provisions of Section 13 below.
12         Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
16   otherwise ordered by the court or permitted in writing by the Designating Party, a
17   Receiving Party may disclose any information or item designated
18   “CONFIDENTIAL” only to:
19               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
20   well as employees of said Outside Counsel of Record to whom it is reasonably
21   necessary to disclose the information for this Action;
22               (b) the officers, directors, and employees (including House Counsel) of
23   the Receiving Party to whom disclosure is reasonably necessary for this Action;
24               (c) Experts (as defined in this Order) of the Receiving Party to whom
25   disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27               (d) the court and its personnel;
28               (e) private court reporters and their staff to whom disclosure is reasonably
                                                8
                       __________
                      [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 9 of 16 Page ID #:274




 1   necessary for this Action and who have signed the “Acknowledgment and
 2   Agreement to Be Bound” (Exhibit A);
 3               (f) professional jury or trial consultants, mock jurors, and Professional
 4   Vendors to whom disclosure is reasonably necessary for this Action and who have
 5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6               (g) the author or recipient of a document containing the information or a
 7   custodian or other person who otherwise possessed or knew the information;
 8               (h) during their depositions, witnesses, and attorneys for witnesses, in the
 9   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
10   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
11   (Exhibit A); and (2) they will not be permitted to keep any confidential information
12   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
13   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
14   transcribed deposition testimony or exhibits to depositions that reveal Protected
15   Material may be separately bound by the court reporter and may not be disclosed to
16   anyone except as permitted under this Protective Order; and
17               (i) any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19         7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
20   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
21   writing by the Designating Party, a Receiving Party may disclose any information or
22   item designated “CONFIDENTIAL” only to:
23         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
24   as employees of said Outside Counsel of Record to whom it is reasonably necessary
25   to disclose the information for this Action;
26         (b) Experts (as defined in this Order) of the Receiving Party to whom
27   disclosure is reasonably necessary for this Action and who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                 9
                       __________ ORDER GRANTING STIPULATED PROTECTIVE ORDER
                      [PROPOSED]
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 10 of 16 Page ID #:275




  1         (c) the court and its personnel;
  2         (d) private court reporters and their staff to whom disclosure is reasonably
  3   necessary for this Action and who have signed the “Acknowledgment and
  4   Agreement to Be Bound” (Exhibit A);
  5         (e) professional jury or trial consultants, mock jurors, and Professional
  6   Vendors to whom disclosure is reasonably necessary for this Action and who have
  7   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  8         (f) the author or recipient of a document containing the information or a
  9   custodian or other person who otherwise possessed or knew the information; and
 10         (g) any mediator or settlement officer, and their supporting personnel,
 11   mutually agreed upon by any of the parties engaged in settlement discussions.
 12         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
 13                 PRODUCED IN OTHER LITIGATION
 14         If a Party is served with a subpoena or a court order issued in other litigation
 15   that compels disclosure of any information or items designated in this Action as
 16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 17   ONLY,” that Party must:
 18              (a) promptly notify in writing the Designating Party. Such notification
 19   shall include a copy of the subpoena or court order unless prohibited by law;
 20              (b) promptly notify in writing the party who caused the subpoena or order
 21   to issue in the other litigation that some or all of the material covered by the
 22   subpoena or order is subject to this Protective Order. Such notification shall include
 23   a copy of this Protective Order; and
 24              (c) cooperate with respect to all reasonable procedures sought to be
 25   pursued by the Designating Party whose Protected Material may be affected.
 26         If the Designating Party timely seeks a protective order, the Party served with
 27   the subpoena or court order shall not produce any information designated in this
 28   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
                                                10
                      __________ ORDER GRANTING STIPULATED PROTECTIVE ORDER
                     [PROPOSED]
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 11 of 16 Page ID #:276




  1   EYES ONLY” before a determination by the court from which the subpoena or
  2   order issued, unless the Party has obtained the Designating Party’s permission, or
  3   unless otherwise required by the law or court order. The Designating Party shall
  4   bear the burden and expense of seeking protection in that court of its confidential
  5   material and nothing in these provisions should be construed as authorizing or
  6   encouraging a Receiving Party in this Action to disobey a lawful directive from
  7   another court.
  8         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  9             PRODUCED IN THIS LITIGATION
 10             (a) The terms of this Order are applicable to information produced by a
 11   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 12   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
 13   Non-Parties in connection with this litigation is protected by the remedies and relief
 14   provided by this Order. Nothing in these provisions should be construed as
 15   prohibiting a Non-Party from seeking additional protections.
 16             (b) In the event that a Party is required, by a valid discovery request, to
 17   produce a Non-Party’s confidential information in its possession, and the Party is
 18   subject to an agreement with the Non-Party not to produce the Non-Party’s
 19   confidential information, then the Party shall:
 20                (1) promptly notify in writing the Requesting Party and the Non-Party
 21   that some or all of the information requested is subject to a confidentiality
 22   agreement with a Non-Party;
 23                (2) promptly provide the Non-Party with a copy of the Protective
 24   Order in this Action, the relevant discovery request(s), and a reasonably specific
 25   description of the information requested; and
 26                (3) make the information requested available for inspection by the
 27   Non-Party, if requested.
 28             (c) If a Non-Party represented by counsel fails to commence the process
                                                  11
                        __________ ORDER GRANTING STIPULATED PROTECTIVE ORDER
                       [PROPOSED]
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 12 of 16 Page ID #:277




  1   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
  2   notice and accompanying information or fails contemporaneously to notify the
  3   Receiving Party that it has done so, the Receiving Party may produce the Non-
  4   Party’s confidential information responsive to the discovery request. If an
  5   unrepresented Non-Party fails to seek a protective order from this court within 14
  6   days of receiving the notice and accompanying information, the Receiving Party
  7   may produce the Non-Party’s confidential information responsive to the discovery
  8   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  9   not produce any information in its possession or control that is subject to the
 10   confidentiality agreement with the Non-Party before a determination by the court
 11   unless otherwise required by the law or court order. Absent a court order to the
 12   contrary, the Non-Party shall bear the burden and expense of seeking protection in
 13   this court of its Protected Material.
 14         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 16   Protected Material to any person or in any circumstance not authorized under this
 17   Protective Order, the Receiving Party must immediately (a) notify in writing the
 18   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 19   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 20   whom unauthorized disclosures were made of all the terms of this Order, and
 21   (d) request such person or persons to execute the “Acknowledgment and Agreement
 22   to Be Bound” (Exhibit A).
 23         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
 24                OTHERWISE PROTECTED MATERIAL
 25         If a Producing Party inadvertently discloses to a Receiving Party information
 26   that is privileged or otherwise immune from discovery, the Producing Party shall
 27   promptly upon discovery of such disclosure advise the Receiving Party in writing
 28   and request that the item or items of information be returned, and no party to this
                                                12
                      __________ ORDER GRANTING STIPULATED PROTECTIVE ORDER
                     [PROPOSED]
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 13 of 16 Page ID #:278




  1   action shall hereafter assert that such disclosure waived any privilege or immunity.
  2   It is further agreed that the Receiving Party will make every reasonable effort to
  3   return such inadvertently produced item or items of information, and all copies
  4   thereof, within ten (10) days of receiving a written request for the return of such
  5   item or items of information. Absent court order or agreement of the parties to the
  6   contrary, no use shall be made of such documents during deposition, at trial, or in
  7   any filing or motion, nor shall they be shown to anyone who was not given access to
  8   them prior to the request to return or destroy them. Nothing in this Order shall be
  9   construed to require the production of any information, document, or thing that a
 10   party contends is protected from disclosure by the attorney-client privilege or the
 11   work product doctrine. The party having returned such inadvertently produced item
 12   or items of information may thereafter seek production of any such documents,
 13   things, or information in accordance with the Federal Rules of Civil Procedure
 14   subject to the Producing Party’s assertion of privilege or immunity. The parties
 15   agree, pursuant to Federal Rules of Evidence, Rule 502(b), that any inadvertent
 16   disclosure of privileged information or items does not operate as a waiver.
 17         12.    MISCELLANEOUS
 18         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 19   person to seek its modification by the Court in the future.
 20         12.2 Right to Assert Other Objections. No Party waives any right it
 21   otherwise would have to object to disclosing or producing any information or item
 22   on any ground not addressed in this Protective Order. Similarly, no Party waives
 23   any right to object on any ground to use in evidence of any of the material covered
 24   by this Protective Order.
 25         12.3 Filing Protected Material. A Party that seeks to file under seal any
 26   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 27   orders of the assigned District Judge and Magistrate Judge. Protected Material may
 28   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                13
                      __________ ORDER GRANTING STIPULATED PROTECTIVE ORDER
                     [PROPOSED]
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 14 of 16 Page ID #:279




  1   specific Protected Material at issue. If a Party’s request to file Protected Material
  2   under seal is denied by the court, then the Receiving Party may file the information
  3   in the public record unless otherwise instructed by the court.
  4         13.    FINAL DISPOSITION
  5         After the final disposition of this Action, as defined in Section 4, within 60
  6   days of a written request by the Designating Party, each Receiving Party must return
  7   all Protected Material to the Producing Party or destroy such material. As used in
  8   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  9   summaries, and any other format reproducing or capturing any of the Protected
 10   Material. Whether the Protected Material is returned or destroyed, the Receiving
 11   Party must submit a written certification to the Producing Party (and, if not the same
 12   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 13   (by category, where appropriate) all the Protected Material that was returned or
 14   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 15   abstracts, compilations, summaries or any other format reproducing or capturing any
 16   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 17   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 18   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 19   reports, attorney work product, and consultant and expert work product, even if such
 20   materials contain Protected Material. Any such archival copies that contain or
 21   constitute Protected Material remain subject to this Protective Order as set forth in
 22   Section 4. Counsel also shall not be required to return or destroy documents or
 23   other materials that are stored on backup storage media made in accordance with
 24   regular data backup procedures for disaster recovery purposes or are located in
 25   email archives or archived electronic files, provided however that these materials
 26   continue to be subject to the terms of this Protective Order. Backup storage media
 27   will not be restored for purposes of returning or certifying destruction of Protected
 28   Material, but such retained information shall continue to be treated in accordance
                                               14
                      __________
                     [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 15 of 16 Page ID #:280




  1   with this Protective Order.
  2         14.    Any violation of this Order may be punished by any and all appropriate
  3   measures including, without limitation, contempt proceedings and/or monetary
  4   sanctions.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               15
                     __________ ORDER GRANTING STIPULATED PROTECTIVE ORDER
                    [PROPOSED]
Case 2:20-cv-01931-DMG-E Document 41 Filed 03/04/21 Page 16 of 16 Page ID #:281




  1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  2

  3    DATED: March 2, 2021               GLASER WEIL FINK HOWARD
                                           AVCHEN & SHAPIRO LLP
  4

  5
                                          By: /s/ Thomas P. Burke Jr.
  6                                          LAWRENCE M. HADLEY
                                             THOMAS P. BURKE JR.
  7
                                          FAIRFIELD & WOODS, P.C.
  8                                          JOHN M. TANNER
                                             J. MARK SMITH
  9
                                              Attorneys for Defendant
 10                                           Western Stone & Metal Corp.
 11

 12    DATED: March 2, 2021               DONIGER / BURROUGHS
 13

 14                                       By: /s/ Trevor W. Barrett
                                             STEPHEN M. DONIGER
 15                                          SCOTT ALAN BURROUGHS
                                             TREVOR W. BARRETT
 16
                                              Attorneys for Plaintiff
 17                                           Kirk Kara Corp.
 18

 19

 20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 21   DATED: 

 22
                                              6 &+$5/(6 ) (,&.
                                            _________________________
 23
                                            Honorable Charles F. Eick
 24                                         United States Magistrate Judge
 25

 26

 27

 28
                                             16
                    __________
                   [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
